Case 4:19-cv-04108-LLP Document 32 Filed 09/03/20 Page 1 of 16 PageID #: 440




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH DAKOTA
                                 SOUTHERN DIVISION


NICHOLAS STEWART HINES,                                           4:19-CV-04108-LLP

                       Plaintiff,

                                                             1915A SCREENING ORDER
        vs.

DENNIS KAEMINGK, SECRETARY OF
CORRECTIONS; OFFICIAL CAPACITY;
INDIVIDUAL CAPACITY; DARIN YOUNG,
WARDEN, SOUTH DAKOTA STATE
PENITENTIARY; OFFICIAL CAPACITY;
INDIVIDUAL CAPACITY; CODY HANSON,
UNIT/CASE MANAGER, SDSP; OFFICIAL
CAPACITY; INDIVIDUAL CAPACITY;
MELISSA MATURAN, ADMINISTRATIVE
REMEDY COORDINATOR, SDSP; OFFICIAL
CAPACITY; INDIVIDUAL CAPACITY;
JODY JOHNSON, YANKTON COUNTY
CLERK OF COURTS; IN BOTH OFFICIAL
AND INDIVIDUAL CAPACITIES;
BRANDON LABRIE, UNIT/CASE
MANAGER &AMP; UNIT/COORDINATOR
SDSP; IN BOTH OFFICIAL AND
INDIVIDUAL CAPACITIES; JANE OR JOHN
DOE, IN BOTH INDIVIAUL AND OFFICIAL
CAPACITIES; YANKTON COUNTY, IN
BOTH INDIVIDUAL AND OFFICIAL
CAPACITIES; AND TODD BRANDT,
YANKTON POLICE DETECTIVE; IN BOTH
OFFICIAL AND INDIVIDUAL CAPACITY;

                       Defendants.


       Plaintiff, Nicholas Stewart Hines, filed a pro se civil rights lawsuit under 42 U.S.C.

§ 1983. Doc. 1. This Court dismissed Hines’s Complaint after a 28 U.S.C. § 1915A screening and
 Case 4:19-cv-04108-LLP Document 32 Filed 09/03/20 Page 2 of 16 PageID #: 441




later granted Hines leave to file an Amended Complaint. Docs. 24, 26. Now, this Court must

screen Hines’s “Amended Verified Complaint” (Doc. 27).

I.     1915A Screening

       A. Factual Background

       Hines plead guilty to first-degree manslaughter for the shooting and killing of his

girlfriend. The plea was entered in the circuit court of Yankton County, South Dakota. Hines

asserts that the alleged violations started in 2012 and are still ongoing. See Doc. 27 at 18. Hines

claims that the defendants have “ ‘acted under color of law’ or the ‘policy of the State,’ regarding

the enforcement, manipulation or changing of his criminal judgment and obligations without

notice, Plaintiff has been repeatedly denied access to records related to his Judg[]ment of

Conviction.” Id. at 20. He alleges that the documents show that he owes over nine million dollars

and the amount is labeled as restitution. Id. at 23. Hines claims that his direct appeal and

post-conviction legal claims have been impeded by defendants’ alleged actions. See id. at 22, 28.

       Hines claims he has interacted with individuals employed at the South Dakota State

Penitentiary and has questioned them about his monthly account statement that shows he owes

the restitution amount. Id. at 23-24. He claims that Unit Manager Labrie even called the Yankton

County Clerk of Courts to try to figure out why the restitution amount was so high and an

unknown individual on the phone allegedly said that the ten million dollar restitution amount was

related to Hines’s bond amount before he was criminally convicted and that “ ‘once you are

convicted they make the [bond] amount high so you [Plaintiff] can’t pay it.’ ” Id. at 24

(alternations in original). Hines claims he and several attorneys have contacted the Yankton

County Clerk of Courts multiple times and have never been sent a response to their requests. Id.

at 22-24. In 2017, Yankton Police Detective Todd Brandt allegedly asked Hines to send him a



                                                  2
 Case 4:19-cv-04108-LLP Document 32 Filed 09/03/20 Page 3 of 16 PageID #: 442




notarized letter giving him authority to release the car to another person. Id. Hines allegedly

responded to Brandt that the car should not be release and told his then habeas counsel that the

contents of the car “ ‘could be extremely useful[.]’ ” Id. at 29.

       He separates his “Amended Verified Complaint” into two issues: (1) the concealment of

his documents and (2) the post-conviction due process issues. Id. at 15, 29. Hines claims that

defendants’ alleged actions violate the First, Fifth, Sixth, Eighth, Ninth, and Fourteenth

Amendments. See Doc. 27. Hines also claims that the defendants’ alleged actions have violated

various state laws and constitutional provisions of the state of South Dakota. Id. Hines seeks

monetary and injunctive relief. Id. at 33-34.

       B. Legal Background and Analysis

       The court must assume as true all facts well pleaded in the complaint. Estate of

Rosenberg by Rosenberg v. Crandell, 56 F.3d 35, 36 (8th Cir. 1995). Civil rights and pro se

complaints must be liberally construed. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Bediako v.

Stein Mart, Inc., 354 F.3d 835, 839 (8th Cir. 2004). Even with this construction, “a pro se

complaint must contain specific facts supporting its conclusions.” Martin v. Sargent, 780 F.2d

1334, 1337 (8th Cir. 1985); Ellis v. City of Minneapolis, 518 F. App'x 502, 504 (8th Cir. 2013).

Civil rights complaints cannot be merely conclusory. Davis v. Hall, 992 F.2d 151, 152 (8th Cir.

1993); Parker v. Porter, 221 F. App'x 481, 482 (8th Cir. 2007).

       A complaint “does not need detailed factual allegations . . . [but] requires more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). If it does not contain these bare

essentials, dismissal is appropriate. Beavers v. Lockhart, 755 F.2d 657, 663 (8th Cir. 1985); Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). If it does not contain these bare essentials,



                                                  3
 Case 4:19-cv-04108-LLP Document 32 Filed 09/03/20 Page 4 of 16 PageID #: 443




dismissal is appropriate. Beavers,755 F.2d at 663. Bell Atlantic requires that a complaint’s

factual allegations must be “enough to raise a right to relief above the speculative level on the

assumption that all the allegations in the complaint are true.” Id. at 555; see also Abdullah v.

Minnesota, 261 Fed. Appx. 926, 927 (8th Cir. 2008) (citing Bell Atlantic noting complaint must

contain either direct or inferential allegations regarding all material elements necessary to sustain

recovery under some viable legal theory).

       Under 28 U.S.C. § 1915A, the court must screen prisoner complaints and dismiss them if

they are “(1) frivolous, malicious, or fail[] to state a claim upon which relief may be granted; or

(2) seek[] monetary relief from a defendant who is immune from such relief.” 28 U.S.C.

§ 1915A(b).

                1. Official Capacity Claims

       Hines’s “Amended Verified Complaint,” Doc. 27, names defendants in their individual

and official capacities. Doc. 27 at 2-3, 14. Hines sues Dennis Kaemingk, Darin Young, Cody

Hanson, Melissa Maturan, and Brandon Labrie (hereinafter referred to as the South Dakota

Department of Corrections (SDDOC) defendants). Id. at 2-3, 14. These defendants are listed as

employees of the SDDOC. Id. The Supreme Court has stated, “a suit against a state official in his

or her official capacity is not a suit against the official but rather is a suit against the official’s

office.” Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989) (citing Brandon v. Holt, 469

U.S. 464, 471 (1985)). Hines seeks monetary damages from the defendants. Doc. 27 at 33-34.

The Eleventh Amendment generally acts as a bar to suits against a state for money damages

unless the state has waived its sovereign immunity. Will, 491 U.S. at 71. But when an official

capacity claim is asserted for injunctive relief against a state officer, the defense of qualified

immunity does not apply. See Pearson v. Callahan, 555 U.S. 223, 242-43 (2009)



                                                    4
 Case 4:19-cv-04108-LLP Document 32 Filed 09/03/20 Page 5 of 16 PageID #: 444




       Because the state of South Dakota has not waived its sovereign immunity and because

Hines seeks monetary damages, all claims against defendants Kaemingk, Young, Hanson,

Maturan, and Labrie in their official capacities for monetary damages are dismissed under 28

U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1). However, Hines’s claims against Kaemingk,

Young, Hanson, Matruan, and Labrie in their official capacities for injunctive relief at this point

would remain but for the analysis that follows determining that none of the underlying claims

concerning these defendants would survive review.

       Hines also sues Yankton County, Jody Johnson (Yankton County Clerk of Court), Todd

Brandt (Yankton County Police Detective), and Jane/John Doe(s) (employed by Yankton

County) in their individual and official capacities. Doc. 27 at 14. Claims against Brandt, Johnson

and Doe(s) in their official capacities are the equivalent of a lawsuit against Yankton County. See

Veatch v. Bartels Lutheran Home, 627 F.3d 1254, 1257 (8th Cir. 2010). A municipal government

may only be sued “when execution of a government’s policy or custom, whether made by its

lawmakers or by those whose edicts or acts may fairly be said to represent official policy,”

deprives a plaintiff of a federal right. Monell v. Dept. of Soc. Servs., 436 U.S. 658, 694 (1978).

Hines does not allege that Yankton County has unconstitutional policies or customs, nor what

they are, thus his claims against Brandt, Johnson, and Doe(s) in their official capacities, and his

claims against Yankton County are dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and

1915A(b)(1).

               2. Individual Capacity Claims

       Hines claims that the alleged violations have been occurring since 2012 and raises claims

under the First, Fifth, Sixth, Eighth, Ninth, and Fourteenth Amendments. Doc. 27 at 15.




                                                 5
 Case 4:19-cv-04108-LLP Document 32 Filed 09/03/20 Page 6 of 16 PageID #: 445




                       a. First Amendment

                                       i. Access to the Courts

       Hines claims that his First Amendment right to access the courts has been violated by the

defendants. Doc. 27 at 31. “The Constitution guarantees prisoners a right to access the courts.”

White v. Kautzky, 494 F.3d 677, 679 (8th Cir. 2007). To succeed on a claim for denial of access

to the courts, a plaintiff must show that he suffered actual injury as a result of the defendants’

actions. Lewis, 518 U.S. at 347. In order to satisfy the actual injury requirement, a plaintiff must

“demonstrate that a nonfrivolous legal claim had been frustrated or was being impeded.”

Johnson v. Missouri, 142 F.3d 1087, 1089 (8th Cir. 1998) (quoting Lewis v. Casey, 518 U.S. 343,

353 (1996)).

       Here, Hines claims that “[d]ue to the actions and inactions of the Defendants, the

Plaintiff’s appellate processes have been greatly impeded by the concealment [of the court

documents.]” Id. at 28. Although Hines refers to the defendants collectively, his alleged facts

state that the SDDOC defendants tried to contact the Yankton County Clerk of Courts to help

Hines find out why the restitution amount was so high. Id. at 21, 22, 23, 24, 26. Hines claims that

defendants impeded his efforts on appeal but he also asserts facts that the SDDOC defendants

actually tried to aid in his retrieval of the information he was asking Yankton County for, thus,

his access to the courts claims against the SDDOC defendants is dismissed under 28 U.S.C.

§§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

       Next, the only facts asserted against Brandt, a Yankton Police Detective are regarding

Hines’s impounded car during a criminal investigation. Id. at 19. Brandt allegedly asked Hines to

send him a notarized letter giving him authority to release the car to another person. Id. Hines

claims that he sent a letter to Brandt and stated that the car should not be released. Id. at 29. He



                                                  6
 Case 4:19-cv-04108-LLP Document 32 Filed 09/03/20 Page 7 of 16 PageID #: 446




claims he told his then habeas counsel that the contents of the car “ ‘could be extremely

useful[.]’ ” Id. Here, Hines fails to assert facts that support that a non-frivolous legal claim was

frustrated or impeded by Brandt. He merely asserts that the contents of the car “could be” useful

and Brandt’s letter about the impounded car came on May 1, 2017 (almost five years after Hines

judgment was entered in his underlying criminal offense on June 7, 2012). Id. at 19. Hines has

not alleged sufficient facts against Brandt to support an access to the courts claim. Accordingly,

his access to the courts claim against Brandt is dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(ii)

and 1915A(b)(1).

       Hines claim that he has personally written and asked the Jane/John Doe(s) employed by

the Yankton County Clerk of Courts Office and Johnson for documentation about the restitution

he owed and not merely the Judgment of Conviction. Id. at 22-24. He asserts that he has not

received a response from the Jane/John Doe(s) or from Johnson. Id. Hines claims that his direct

appeal and post-conviction collateral review have been impeded. Id. at 29. Hines does not allege

sufficient facts to show how a non-frivolous legal claim has been impeded and also asserts that

he is not challenging the amount of restitution. See Doc. 27 at 33. He merely states a conclusion

that his appeal and post-conviction review has been impeded, and a recitation of the elements for

a cause of action is insufficient by itself to state a claim. See Twombly, 550 U.S. at 555. Thus,

Hines’s First Amendment access to the courts claim against Jane/John Doe(s) and Johnson is

dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

                               ii. Public Access to Records

       Hines mentions his right of “access to a judicial document” and his right to information and

material has been violated. Doc. 27 at 32. The Supreme Court has recognized a First Amendment

and common law right of public access to court proceedings and records. See, e.g.,



                                                  7
 Case 4:19-cv-04108-LLP Document 32 Filed 09/03/20 Page 8 of 16 PageID #: 447




Enterprise Co. v. Superior Court, 478 U.S. 1, 12 (1986); Nixon v. Warner Commc'ns, Inc., 435

U.S. 589, 598 (1978). Here, Hines claims that the Jane/John Doe(s) and Johnson have violated his

First Amendment right to access his court record because they have failed to give him proof of

why his restitution order changed. Doc. 27 at 22, 27. He also claims defendants have concealed

and changed his court documents. Id. Thus, Hines has alleged sufficient facts that his First

Amendment right to access judicial records has been violated by the Jane/John Doe(s) and Johnson

and his claim survives 28 U.S.C. § 1915A screening.

       Section “1983 liability requires personal involvement in or direct responsibility for actions

resulting in [the] violation.” Carter v. Hassell, 316 Fed. App'x 525, 525 (8th Cir. 2008) (citing

Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985)); see also Marchant v. City of Little Rock,

Ark., 741 F.2d 201, 204 (8th Cir. 1984) (dismissing a claim because the individual "had no

knowledge or connection to" the alleged violation); Mark v. Nix, 983 F.2d 138, 139-40 (8th Cir.

1993) (dismissing a § 1983 case where a prisoner claimed that prison officials inappropriately took

away his rosary because "none of the prison officials sued by him [were] responsible for this

confiscation"). Hines does not assert facts to support that Brandt and the SDDOC defendants were

personally involved in denying him access to his judicial records, thus, this claim against them is

dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1).

                       b. Fourteenth Amendment

                              i. Equal Protection

       Hines vaguely references the Fourteenth Amendment equal protection clause. Doc. 27 at

15, 32, 33. The equal protection clause of the Fourteenth Amendment requires the government to

“treat similarly situated people alike,” a protection that applies to prisoners. Murphy v. Mo. Dept.

of Corr., 372 F.3d 979, 984 (8th Cir. 2004) (internal quotation omitted). To allege an equal



                                                 8
 Case 4:19-cv-04108-LLP Document 32 Filed 09/03/20 Page 9 of 16 PageID #: 448




protection violation, Hines must show: (1) he is treated differently than a similarly situated class

of inmates, (2) the different treatment burdens a fundamental right, and (3) there is no rational

relation to any legitimate penal interest. Id. (citing Weiler v. Purkett, 137 F.3d 1041, 1051 (8th

Cir. 1998)). The Eighth Circuit explained for a prisoner to prevail on an equal protection claim,

he "must show that he is treated differently from similarly-situated inmates and that the different

treatment is based upon either a suspect classification or a fundamental right." Patel v. U.S.

Bureau of Prisons, 515 F.3d 807, 815 (8th Cir. 2008) (internal quotation omitted). “Suspect

classifications include those such as race, alienage, gender, or national origin.” Knapp v. Hanson,

183 F.3d 786, 790 (8th Cir. 1999) (citing City of Celburn v. Cleburne Living Ctr., 473 U.S. 432,

440 (1985)). Hines has not alleged sufficient facts to show that the alleged treatment is based

upon a suspect classification or a fundamental right., he merely asserts that he is being treated

differently and uses legal conclusions to support his assertion. See Doc. 27, 32, 33. Thus, Hines’s

equal protection claims against defendants are dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(ii)

and 1915A(b)(1).

                               ii. Procedural Due Process

       Liberally construing Hines’s facts, he has alleged that his property (the court documents

and his car) have been taken or kept from him without due process. See Doc. 27 at 29, 32. If

there is an adequate postdeprivation remedy, then there is no due process violation for even the

intentional deprivation of a prisoner’s property. Hudson v. Palmer, 468 U.S. 517, 533 (1984).

Because state law provided the prisoner in Hudson with adequate state remedies after the

deprivation of his property, the Court held that no due process violation occurred in that case. Id.

at 535. Here, SDCL § 21-3-3 provides an adequate postdeprivation remedy. This statute

provides a cause of action for wrongful conversion of personal property. See SDCL § 21-3-3.



                                                 9
Case 4:19-cv-04108-LLP Document 32 Filed 09/03/20 Page 10 of 16 PageID #: 449




Section 21-3-3 provides a description of the damages available for conversion, but the tort of

conversion is a common law tort not defined in the statute. Rensch v. Riddle's Diamonds of

Rapid City, Inc., 393 N.W.2d 269, 271 (S.D. 1986). “Conversion is the unauthorized exercise of

control or dominion over personal property in a way that repudiates an owner’s right in the

property or in a manner inconsistent with such right.” Chem-Age Indus., Inc. v. Glover, 652

N.W.2d 756, 766 (S.D. 2002). The common law and SDCL § 21-3-3 provide Hines with an

adequate postdeprivation remedy for the conversion of his property. Thus, there is no procedural

due process violation. Hudson, 468 U.S. at 535. Hines’s procedural due process claims against

defendants are dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

                               iii. Substantive Due Process

.      Hines’s alleges that the concealment of his court-financial obligations and the changes

made to these documents constitutes a violation of the Fourteenth Amendment substantive due

process clause. Docket 27 at 15, 31. For conduct to amount to a substantive due process

violation the plaintiff must allege facts to show that the state actor’s conduct was egregious,

arbitrary, or conscience shocking. County of Sacramento v. Lewis, 523 U.S. 833, 847 (1998)

(citing Collins v. City of Harker Heights, Tex., 503 U.S. 115, 128 (1992)). The court must look at

the circumstances to determine whether the abuse of power is conscience shocking. Id. at 850,

852-54 (explaining that the court should look at whether the state actor had to make the decision

instantly or if the actor had time to deliberate and then choose).

       Here, Hines claims that the defendants have altered and concealed his financial

obligations and the amount in question is over nine-million-dollars. See Doc. 27. Hines alleges

facts that show the SDDOC defendants actually tried to help him find out what the documents

meant and the changes applied to them by calling the Yankton County Clerk of Courts on



                                                 10
Case 4:19-cv-04108-LLP Document 32 Filed 09/03/20 Page 11 of 16 PageID #: 450




different occasions and he fails to allege facts that would support a prima facie case against

Officer Brandt or SDDOC defendants in this regard. He alleges that the Jane/John Doe(s) and

Johnson have been concealing these records since 2012. Id. At this point, Hines has alleged

sufficient facts to support that the Jane/John Doe(s) and Johnson’s alleged actions are egregious

and an abuse of power that equate to shocking the conscience. Accordingly, Hines’s substantive

due process claim against the Jane/John Doe(s) and Johnson survive 28 U.S.C. § 1915A review.

However, his substantive due process claims against the SDDOC defendants and Brandt are

dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

                       c. Fifth Amendment

       Hines claims that defendants have violated the equal protection and due process clauses of

the Fifth Amendment. Doc. 27 at 32-33. The Due Process Clause of the Fifth Amendment applies

to the United States, whereas the Due Process Clause of the Fourteenth Amendment applies to the

States. Dusenbery v. United States, 534 U.S. 161, 167 (2002). Defendants are state or county

employees. Therefore, Hines’s due process and equal protection claims under the Fifth

Amendment are dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

       Although Hines alleges that “nothing herein this Complaint should be construed as a

request for relief from [his] criminal judgment” he mentions the double jeopardy clause and

claims he has been parties to lawsuits that he should not have been included in. See Doc. 27 at

28, 33. These allegations (regarding double jeopardy), if proven, would undermine the validity of

Hines’s conviction. Under the Heck doctrine “in order to recover damages for [an] allegedly

unconstitutional conviction or . . . for other harm caused by actions whose unlawfulness would

render a conviction or sentence invalid” a plaintiff must show that the “conviction or sentence [was]

reversed, expunged, invalidated, or impugned by the grant of a writ of habeas corpus.” Heck v.

Humphrey. 512 U.S. 477, 486-87, 489 (1994). Hines has not claimed that his conviction has been

                                                 11
Case 4:19-cv-04108-LLP Document 32 Filed 09/03/20 Page 12 of 16 PageID #: 451




reversed, expunged, declared invalid or impugned by the granting of a writ. Thus, Hines’s double

jeopardy claims are barred by Heck and dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and

1915A(b)(1).

                       d. Sixth Amendment

       Hines vaguely references the Sixth Amendment and that he has been denied “reasonably

effective, adequate and meaningful legal assistance[.]” Doc. 27 at 15. A finding by this Court that

Hines was denied effective counsel would also undermine the validity of his underlying state

conviction and is barred by Heck. Hines’s Sixth Amendment claim against the defendants is

dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

                       e. Eighth Amendment

       Hines mentions the Eighth Amendment and his right to be free from cruel and

unusual punishment. Doc. 27 at 15, 33. Hines asserts that he:

       is not claiming within this suit that the $9,999,999.99 restitution order itself violates
       the Plaintiff’s Eighth Amendment Constitutional Rights, but that if restitution was
       continuing to be implemented upon the Plaintiff after said restitution was changed,
       that circumstance would implement the Eighth Amendment. Additionally, the act
       of concealing the $9,999,999.99 restitution order while the Plaintiff did still owe it,
       wrongfully exposing Plaintiff needlessly to [a] Wrongful Death Suit Civ. 13-135,
       also violated the Plaintiff’s Eighth Amendment Constitutional right to be free from
       punishment that is cruel and unusual.

Id. at 33. “The Eighth Amendment provides, ‘[e]xcessive bail shall not be required, nor

excessive fines imposed, nor cruel and unusual punishments inflicted.’ ” Mills v. City of

Grand Forks, 614 F.3d 495, 501 (8th Cir. 2010) (quoting U.S. Const. amend. VIII, § 1).

Because Hines’s clearly states he is not challenging the nine-million-dollar restitution order

this Court will not address the excessive fines clause under the Eighth Amendment.

       Further, even with liberal construction Hines’s facts do not show that the defendants’

alleged actions have resulted "in the denial of the minimal civilized measure of life's


                                                  12
Case 4:19-cv-04108-LLP Document 32 Filed 09/03/20 Page 13 of 16 PageID #: 452




necessities" and that prison officials were deliberately indifferent to "an excessive risk to

inmate health or safety." Farmer v. Brennan, 511 U.S. 825, 834 (1994) (internal quotation

omitted). Thus, Hines’s Eighth Amendment claims against defendants are dismissed under

28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

                       f. Ninth Amendment

       Hines claims that the defendants have violated the Ninth Amendment. Doc. 27 at 15.

“[T}he Ninth Amendment does not create substantive rights beyond those conferred by

governing law,” Gaslin v. Fassler, 377 Fed. Appx. 579, 580 (8th Cir. 2010) (citing see Martinez-

Rivera v. Sanchez Ramos, 498 F.3d 3, 9 (1st Cir. 2007). Thus, Hines’s claims under the Ninth

Amendment fail to state a claim upon which relief can be granted and are dismissed under 28

U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1).

II.    Motion for the Appointment of Counsel

       Hines moves for appointment of counsel. Doc. 29. He asserts that his claims are

meritorious, and that he has already had issues presenting his claims to this Court. Id. at 3.

Further, Hines claims he has contacted attorneys to represent him on the matter and they are

either busy or they do not “correctly understand the issue.” Id. “A pro se litigant has no statutory

or constitutional right to have counsel appointed in a civil case.” Stevens v. Redwing, 146 F.3d

538, 546 (8th Cir. 1998). Under 28 U.S.C. § 1915(e)(1) “[t]he court may request an attorney to

represent any person unable to afford counsel. 28 U.S.C. § 1915(e)(1). District courts may

appoint counsel and the Eighth Circuit has acknowledged the “express authority of the district

court to make such appointments.” Nelson v. Redfield Lithograph Printing, 728 F.2d 1003, 1004

(8th Cir. 1984); White v. Walsh, 649 F.2d 560, 563 (8th Cir. 1981). “The appointment of counsel




                                                 13
Case 4:19-cv-04108-LLP Document 32 Filed 09/03/20 Page 14 of 16 PageID #: 453




should be given serious consideration by the district court if the plaintiff has not alleged a

frivolous or malicious claim.” Nelson, 728 F.2d at 1003.

       When determining whether to appoint counsel to a pro se litigant, the court will look at the

factual and legal complexity of the claims. In King v. Patterson, the Eighth Circuit held that the

district court did not err in denying a prisoner’s motion for appointment of counsel. 999 F.2d 351,

353 (8th Cir. 1993). In King, the plaintiff alleged one incident of excessive force by prisoner

personal. Id. The Eighth Circuit reasoned that the denial of the plaintiff’s motion for appointment

of counsel was appropriate “[b]ecause this case was neither factually nor legally, complex, the

complaint alleged a single incident of excessive force, and the Court held that King had clearly

communicated his concerns and could adequately present the facts of his case to the Court.” Id.

       Factual complexity is not the only factor that a district court considers whether appointment

of counsel is appropriate. Johnson v. Williams, 788 F.2d 1319, 1322 (8th Cir. 1986) (citing Maclin

v. Freake , 650 F.2d 885, 888 (7th Cir. 1981)). The Eighth Circuit considers “the factual

complexity of the case, the ability of the indigent to investigate the facts, the existence of

conflicting testimony, the ability of the indigent to present his claim and the complexity of the

legal issues.” Abdullah v. Gunter, 949 F.2d 1032, 1035 (8th Cir. 1991) (citing Johnson, 788 F.2d

at 1322-23.). Hines’s “Amended Verified Complaint” shows that he is able to communicate his

concerns and has adequately presented them to this Court. Because Hines’s claims are not legally

nor factually complex and because he can clearly and adequately present his facts and claims to

this Court his motion for appointment of counsel, Doc. 27, is denied. The Court remains open to

the possibility of appointing counsel if this case proceeds beyond the motion stage. It is one thing

to well represent one’s position on paper to the court, and it is yet another to be able to adequately

try a case to a jury. Accordingly, it is ORDERED:



                                                 14
Case 4:19-cv-04108-LLP Document 32 Filed 09/03/20 Page 15 of 16 PageID #: 454




     1.    That Hines’s motion for appointment of counsel, Doc. 29, is denied.

     2.    That all claims against defendants Kaemingk, Young, Hanson, Maturan, Labrie,

           Yankton County, and Brandt in their individual and official capacities are

           dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1).

     3.    That Hines’s claims against Johnson and Doe(s) in their official capacities are

           dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1).

     4.    That Hines’s First Amendment claim (public access to judicial records) and

           Fourteenth Amendment claim (substantive due process) against Johnson and

           Doe(s) in their individual capacities survive 28 U.S.C. § 1915A screening. At this

           time, the Court denies supplemental jurisdiction for Hines’s state law claims

           under 28 U.S.C. § 1367, as they are vague.

     5.    That all other claims are dismissed under 28 U.S.C. § 1915(e)(2)(B)(i-ii) and

           1915A(b)(1).

     6.    The Clerk shall send blank summons forms and Marshal Service Form (Form

           USM-285) to Hines so that he may cause the complaint to be served upon

           defendants (Johnson and Doe(s)).

     7.    Hines shall complete and send the Clerk of Courts a separate summons and USM-

           285 form for defendant Johnson. Upon receipt of the completed summons and

           USM-285 forms, the Clerk of Court will issue the summons. If the completed

           summons and USM-285 form are not submitted as directed, the complaint may be

           dismissed.




                                           15
Case 4:19-cv-04108-LLP Document 32 Filed 09/03/20 Page 16 of 16 PageID #: 455




     8.    The United States Marshal Service shall serve the completed summonses,

           together with a copy of the “Amended Verified Complaint” (Doc. 27) and this

           order, upon defendant Johnson.

     9.    Johnson will serve and file an answer or responsive pleading to the amended

           complaints and supplement on or before 21 days following the date of service or

           60 days if the defendant falls under Fed. R. Civ. P. 12(a)(2) or (3).

     10.   Hines will keep the court informed of his current address at all times. All parties

           are bound by the Federal Rules of Civil Procedure and by the court’s Local Rules

           while this case is pending.

     DATED September 3, 2020.
                                                      BY THE COURT:

     ATTEST:                                           ________________________________
     MATTHEW W. THELEN, CLERK                          Lawrence L. Piersol
                                                       United States District Judge
     _________________________




                                            16
